Citation Nr: 1143575	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  09-41 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for service-connected hypertension.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1988 to November 1992. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

In August 2011, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In July 2011, the Veteran was contact by the RO and informed that his attorney was serving on active duty overseas and no longer representing him regarding the aforementioned claim.  The Veteran indicated that he was aware of the situation and would be representing himself from this point forward.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the August 2011 hearing before the Board, the Veteran asserted that his hypertension has worsened; specifically, that his prescription medication has doubled due to high blood pressure readings.  He further testified that he most recently sought treatment from VA two months ago, and continues to seek treatment every six months for his disability.  The most recent VA outpatient treatment records within the claims file are dated in October 2008.  Given that the aforementioned VA treatment records are relevant to the issue on appeal, the Board must return the case to obtain these records.  See Bell v. Derwinski, 2 Vet.App. 611 (1992).  

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran in order to obtain the names and addresses of all medical care providers who have treated him for complaints related to his hypertension since July 2007.  The RO/AMC should then obtain and associate those records with the claims file.  If the search for such records proves unsuccessful, this should be documented in the claims file. 

2.  After completion of the foregoing, schedule for the Veteran for an appropriate VA examination to determine the current severity of his hypertension.  The claims folder should be made available to the examiner for review.  All tests and studies deemed necessary should be performed and all clinical manifestations should be identified in detail.   

3.  Thereafter, readjudicate the Veteran's claim.  If the decision with respect to the claim remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


